                   Case 3:20-cv-06172-BJR Document 1 Filed 12/01/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                       IN THE UNITED STATES DISTRICT COURT

 9                                FOR THE WESTERN DISTRICT OF WASHINGTON

10                                                            AT TACOMA

11   TEENA GARCIA-RIMESTAD,
                                                                          No. 3:20-cv-6172
12                                               Plaintiff,
                                                                          NOTICE OF REMOVAL TO
13                          vs.                                           FEDERAL COURT

14   SAFEWAY, INC., an American
     Corporation, and “DOES” 1 through X
15
                                                 Defendants.
16

17              Please take notice that Defendant Safeway Inc. hereby removes to the United

18   States District Court for the Western District of Washington the action described below.

19   On August 13, 2020, Defendant Safeway Inc. was served with a summons

20   (Attachment 1) and complaint (Attachment 2) in an action entitled Teena Garcia-

21   Rimestad v. Safeway, Inc. et al., Pierce County Superior Court No. 20-2-06702-0. The

22   first date upon which Safeway Inc. received a copy of this complaint was August 13,

23   2020.

24              The complaint does not specify the amount of damages being claimed by the

25   Plaintiff. On August 20, 2020, Safeway propounded a request for a statement of

     NOTICE OF REMOVAL TO                                                             Turner Kugler Law, PLLC
     FEDERAL COURT - 1                                                                 6523 California Ave SW #454
     R :\6908\P LE A D IN G S \rem oval.notice.fed.wpd                                      Seattle, W A 98136
                                                                                             (206) 659-0679
                    Case 3:20-cv-06172-BJR Document 1 Filed 12/01/20 Page 2 of 3



 1   damages and discovery requests which asked Plaintiff to disclose the damages Plaintiff

 2   is claiming in this matter. Plaintiff provided no answer to these requests until November

 3   23, 2020, after Safeway filed a motion to compel discovery, when Plaintiff provided

 4   answers to interrogatories which claimed past medical expenses in an amount greater

 5   than $75,000.1

 6              There is complete diversity because the Plaintiff is a citizen of the State of

 7   Washington and Defendant Safeway Inc. is a corporation organized under the laws to the

 8   State of Delaware with its principle place of business in the State of California. The only

 9   other “defendants” are fictitious.

10              This court has original jurisdiction over this action pursuant to 28 U.S.C. §1332(a)

11   because it is between citizens of different states and the amount in controversy exceeds

12   $75,000. This claim is removable to federal court by the defendant pursuant to 28 U.S.C.

13   §1441 based on diversity jurisdiction.

14              A copy of the jury demand that was filed in state court is attached as

15   Attachment 3.

16                                                   INTRADISTRICT ASSIGNMENT

17              The case is currently pending in Pierce County so LCR 3(e) indicates it will be

18   initially assigned to a Tacoma Judge.

19              A civil case cover sheet is attached as Attachment 4.

20              Dated: December 1, 2020.

21                                                        TURNER KUGLER LAW, PLLC

22                                                        By:         s/ John T. Kugler
                                                             John T. Kugler, WSBA # 19960
23                                                           Attorney for Defendant Safeway Inc.

24
                1
25           Plaintiff has not provided a statement of damages or answers to interrogatories
     which identify the amount of general damages she is claiming in this matter.
     NOTICE OF REMOVAL TO                                                             Turner Kugler Law, PLLC
     FEDERAL COURT - 2                                                                 6523 California Ave SW #454
     R :\6908\P LE A D IN G S \rem oval.notice.fed.wpd                                      Seattle, W A 98136
                                                                                             (206) 659-0679
                    Case 3:20-cv-06172-BJR Document 1 Filed 12/01/20 Page 3 of 3



 1                                                        CERTIFICATE OF SERVICE

 2           I hereby certify that on Decem ber 1, 2020, I electronically filed the foregoing with the Clerk of the
     Court using the CM/ECF system which will send notification of such filing to the following:
 3
                             Attorney for Plaintiff:
 4                           Robert D. Lloyd
                             Law Offices of Greene & Lloyd, PLLC
 5                           4115 S. Meridian #B
                             Puyallup, W A 98373
 6                           rlloyd@ yourwashingtonattorneys.com

 7   and I hereby certify that I have m ailed by United States Postal Service the docum ent to the following non-
     CM/ECF participants:
 8
                             none
 9                                                               s/ John T. Kugler
                                                             JOHN T. KUGLER, W SB #19960
10                                                           Attorney for Defendant Safeway Inc.
                                                             TURNER KUGLER LAW , PLLC
11                                                           6523 California Ave SW #454
                                                             Seattle, W A 98136-1833
12                                                           Telephone: (206) 659-0679
                                                             E-m ail: john@ turnerkuglerlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

      NOTICE OF REMOVAL TO                                                                     Turner Kugler Law, PLLC
      FEDERAL COURT - 3                                                                            6523 California Ave SW #454
      R :\6908\P LE A D IN G S \rem oval.notice.fed.wpd                                                 Seattle, W A 98136
                                                                                                         (206) 659-0679
